09/15/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                 Case Number: DA 20-0394


                                          DA 20-0394


WESTERN NATIVE VOICE, MONTANA
NATIVE VOTE, ASSINIBOINE AND SIOUX
TRIBES OF FORT PECK, BLACKFEET
                                                                            FILE
NATION, CONFEDERATED SALISH AND                                            SEP 1 5 2020
KOOTENAI TRIBES, CROW TRIBE,FORT                                     Cle
                                                                       Brr      fp
                                                                          oefnsGurereemnwe ood
BELKNAP INDIAN COMMUNITY,                                                            Court
                                                                        State o Montana


              Plaintiffs and Appellees,
                                                                     ORDER
      v.

COREY STAPLETON,in his official capacity
as Montana Secretary of State, TIM FOX,in his
official capacity as Montana Attorney General,
JEFF MANGAN,in his official capacity as
Montana Commissioner ofPolitical Practices,

              Defendants and Appellants.



       Jason B.Torchinsky ofHaymarket, Virginia, has petitioned for permission to appear
pro hac vice before this Court in the above-entitled cause.
       Having reviewed the application and having deterrnined that, as required by our
Rules for Admission to the Bar of Montana, Petitioner is currently in good standing
with another state jurisdiction in which Petitioner is adrnitted to the practice of law,
Montana counsel listed in the application is in good standing with the State Bar of
Montana, and this is the first appearance ofPetitioner and Petitioner's firm under the pro hac
vice rules,
       IT IS HEREBY ORDERED that the application ofJason B.Torchinsky to appear pro
hac vice in the above-entitled cause is GRANTED.
       The Clerk is directed to provide copies of this order to Jason B. Torchinsky, to all
counsel of record in this appeal, and to the State Bar of Montana.
DATED this Lb   day of September, 2020.


                                    For the Court,




                                                 Chief Justice




                                2